 Case:17-02625-EAG13 Doc#:58 Filed:10/23/18 Entered:10/23/18 09:06:38          Desc: Main
                            Document Page 1 of 2


 1                       IN THE UNITED STATES BANKRUPTCY COURT FOR
                                 THE DISTRICT OF PUERTO RICO
 2

 3
     IN RE:                                    CASE NO. 17-02625-EAG13
 4   ISRAEL ALEJANDRO RIGAU GARCIA             Chapter 13

 5

 6
     xx-xx-7106
 7
                     Debtor(s)                       FILED & ENTERED ON OCT/23/2018
 8

 9
                                           AMENDED
10
                                    ORDER CONFIRMING PLAN
11
           The debtor's Chapter 13 plan was duly served on all parties.       A hearing
12
     on confirmation of the plan was held after due notice to all parties in interest.
13
     Objections, if any, have been resolved. The Court hereby finds that each of the
14
     requirements for confirmation of a Chapter 13 plan pursuant to 11 U.S.C. 1325(a)
15
     are met.
16
           1.   The debtor, or his employer, shall make the payments to the trustee
17
     required by the plan as confirmed or as hereafter modified. If the debtor does
18
     not cause such payments to be timely made, the trustee may request the court
19
     for an order directing the debtor's employer to make the appropriate payroll
20
     deductions and payments to the trustee or to pay the debtor's entire earnings
21
     and wages to the trustee [11 U.S.C. 1325(c)]. Such an order may be issued
22
     without further notice.
23

24         2.   The debtor shall obtain the approval of the trustee prior to incurring

25   additional debt. The failure to obtain such approval may cause the claim for
26   such debt to be disallowed pursuant to 11 U.S.C. 1305 (C) and the debt to be

27   non dischargeable   [11 U.S.C. 1328 (d)].
28

29

30

31

32
 Case:17-02625-EAG13 Doc#:58 Filed:10/23/18 Entered:10/23/18 09:06:38       Desc: Main
                            Document Page 2 of 2


 1         3.     If the debtor's plan is confirmed prior to the last day to file

 2   claims, or to object to the debtor's claim of exemptions, a modification of the

 3   confirmed plan pursuant to 11 U.S.C. 1329 may be required after these dates

 4   have past.

 5
           Therefore, IT IS HEREBY ORDERED that the debtor's Chapter 13 plan dated
 6
     July 31, 2017 (docket #21) is confirmed.   The hearing set for December 19, 2018
 7
     is VACATED as per PR LBR 3015-2(f).
 8
     ALLOWANCE OF DEBTOR ATTORNEY'S FEES
 9

10         The application for the allowance of reasonable compensation as authorized

11   by 11 U.S.C. 330, having been considered, the court finds that a reasonable fee

12   for the services performed and undertaken by such attorney is $3,000.00.   Such

13   fee, less any retainer, shall be paid by the trustee from the monies received

14   under the debtor's plan, provided, however that such payments be deferred in

15   time to payments which may be required to provide adequate protection of the

16   interest of the holders of secured claims.

17
           IT IS SO ORDERED.
18         In Ponce, Puerto Rico, this 23 day of October, 2018.
19

20

21

22

23

24

25

26

27

28

29

30

31

32
